—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 28, 2001, which granted the motion of *478the defendant John Capogna for summary judgment dismissing the complaint insofar as asserted against him, and denied the plaintiffs cross motion for leave to amend his verified bill of particulars.
Ordered that the order is affirmed, without costs or disbursements.
There being no issues of fact, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against him.
The plaintiffs remaining contentions are without merit. Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.